COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Steve Didmon v. American Arbitration Association, Inc. and Frontier
                          Drilling USA, Inc. n/k/a Paragon Offshore USA Inc.

Appellate case number:    01-16-00022-CV

Trial court case number: 2015-29863

Trial court:              295th District Court of Harris County

       The motion for rehearing filed by Appellant Steve Didmon is denied.

Justice’s signature: /s/ Jane Bland
                     Acting for the Court

Panel consists of: Justices Bland, Massengale, and Lloyd


Date: January 24, 2017